t c summary opinion united_states tax_court harold e nicholas petitioner v commissioner of internal revenue respondent docket no 423-98s filed date lisa a alexander for petitioner bradford a johnson for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463' of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue - - respondent determined deficiencies in petitioner’s federal income taxes and penalties as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number the issues are whether petitioner qualifies as a statutory_employee under sec_3121 c and whether petitioner is liable for the negligence penalties under sec_6662 for the years in issue at the time the petition was filed petitioner resided in petersburg new york background the applicable facts may be summarized as follows during the years at issue petitioner’s occupation consisted of repairing and maintaining x-ray imaging equipment for medical establishments petitioner’s income during these years was received from two entities troy management associates inc troy and empire imaging technologies ltd empire at issue is the work arrangement between petitioner and empire empire was formed in as a joint_venture between a group of radiologists and several individuals including petitioner who serviced medical imaging equipment empire provided maintenance and sales services to various medical establishments and dealt with several types of medical imaging equipment including x-ray imaging equipment magnetic resonance imaging mri equipment and computerized axial tomography cat scan eguipment petitioner had a 12-percent stock interest in empire and was on empire’s board_of directors additionally petitioner held the position of technical director his duties as technical director were to be defined by the board the record however is barren as to the specific nature of the technical director’s duties in addition to his managerial and directorial positions with empire petitioner was the sole individual hired by empire to perform maintenance work on x-ray machines for empire’s customers the nature of petitioner’s work as empire’s x-ray specialist involved traveling to the customer’s location troubleshooting the customer’s x-ray equipment and performing any necessary maintenance if a malfunctioning part required repairs greater than those which petitioner could perform on the customer’s premises petitioner took the damaged part to his home-based workshop where he would perform the repairs if a part needed to be replaced petitioner would obtain the replacement and return on a subsequent visit for installation petitioner owned all of the tools and equipment he used to fulfill his maintenance duties including the vehicle used to make service calls petitioner also performed tasks related to his activities with empire from his home these tasks generally included making - - phone calls to dealerships and manufacturers for replacement parts and new equipment calling prospective customers with respect to sales and contacting customers regarding their maintenance needs this work was done from petitioner’s home because empire did not have adequate office space from which petitioner could work petitioner had no set hours no supervision and underwent no training during his time with empire the record contains an employment agreement agreement between petitioner and empire that was never formally executed the agreement however generally set forth the intentions of petitioner and empire as to the nature of petitioner’s work under the agreement petitioner was to receive a salary of dollar_figure per annum was to be reimbursed for all incidental business_expenses and was subject_to dismissal without cause upon a day written notice there was also a trade secrets clause and a covenant_not_to_compete the covenant would prevent petitioner from owning operating or otherwise working for a competitor of empire while providing services to empire and for a period of year after his separation_from_service with empire this covenant was limited to a six-county region of new york presumably the regions in which empire operated the covenant did not include the region petitioner maintained while providing services to troy - - petitioner and the other shareholders of empire executed a shareholder agreement the shareholder agreement provides that petitioner assign all preexisting contracts to empire agree to terminate his sole_proprietorship and transfer all preexisting accounts_receivable to empire in exchange for a 12-percent interest in empire and a payment of dollar_figure again petitioner’s services to troy were excluded from the shareholder agreement furthermore the shareholder agreement provided that all management services would be provided by an entity called physerv ltd an entity wholly owned by the radiologists with whom petitioner joined to form empire the management services were to include consultative services management of accounts_receivable and accounts_payable payroll services marketing and general administrative services it is unclear what services were in fact actually provided by physerv ltd the form_w-2 wage and tax statement originally issued by empire to petitioner for the years in issue did not have the box checked to indicate that petitioner was a statutory_employee after the audit had commenced petitioner requested that empire issue amended forms w-2 for the years in issue indicating a statutory_employee status during the years in issue troy required identical maintenance services from petitioner the sole difference was that troy’s only customer was st mary’s hospital located in -- - troy new york troy treated petitioner as a common_law_employee on the forms w-2 it issued to petitioner petitioner does not contest that classification while under the nonexecuted employment agreement petitioner was to be reimbursed for his expenses it is undisputed that petitioner incurred expenses for which he was not reimbursed on his income_tax returns petitioner claimed deductions for the expenses associated with his activities with empire on schedule c profit or loss from business the returns were prepared by petitioner’s accountant who had full knowledge of all of the facts respondent determined that these expenses should be properly reported on schedule a itemized_deductions as unreimbursed employee business_expenses discussion there is no dispute that petitioner incurred the expenses for the deductions he claimed rather the dispute focuses on whether petitioner should be considered a common_law_employee or a statutory_employee if petitioner is characterized as a common_law_employee the deductions for his expenses are not deductible in determining adjusted_gross_income see sec_62 are classified as miscellaneous_itemized_deductions sec_67 and are limited to the extent that they exceed percent of adjusted_gross_income sec_67 in addition miscellaneous_itemized_deductions are not deductible for - computation of the alternative_minimum_tax see sec_56 statutory employees are individuals in specified occupation groups who are not common_law employees see sec_7701 instead they are treated like common_law employees solely for purposes of applying the federal_insurance_contributions_act fica under sec_3121 as independent contractors under common_law principles statutory employees are not treated as employees under sec_62 or sec_67 also statutory employees are not subject_to the self-employment_tax on their earnings as statutory employees sec_3121 provides in pertinent part as follows sec_3121 employee ---for purposes of this chapter the term employee means--- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- c as a home worker performing work according to specifications furnished by the person for whom the services are performed on materials or goods furnished by such person which are required to be returned to such person or a person designated by him if the contract_of_service contemplates that substantially_all of such services are to be performed --- - personally by such individual except that an individual shall not be included in the term employee under the provisions of this paragraph if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed a taxpayer cannot be a statutory_employee under sec_3121 c 1f he or she is a common_law_employee under sec_3121 or an officer of a corporation under sec_3121 therefore the initial question is whether petitioner was a common_law_employee or independent_contractor and then if he is an independent_contractor whether he gualifies as a home worker --- - whether an employer-employee relationship’ exists is a guestion of fact see air terminal cab inc v united_states a478 f 2d 8th cir 89_tc_225 affd 862_f2d_751 9th cir if an employer-employee relationship exists its characterization by the parties as some other relationship is of no consequence see sec_31_3121_d_-1 employment_tax regs this court looks to seven factors to determine the existence of an employer-employee relationship versus an independent sec_31_3401_c_-1 employment_tax regs defines an employer-employee relationship as follows b generally the relationship of employer and employee exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it 1s not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right 1s an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is not an employee contractor relationship those factors are the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether the principal has the right to discharge the individual whether the work is an integral part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir profl executive leasing inc v commissioner supra pincite 64_tc_974 see also 331_us_704 no single factor is dispositive and we must look at all the facts and circumstances in each case see profl executive leasing inc v commissioner supra pincite simpson v commissioner supra pincite eren v commissioner tcmemo_1995_555 affd 180_f3d_594 4th cir applying these criteria to the facts here we believe that petitioner was an employee of empire ’ it is clear that the employment agreement between petitioner and empire while perhaps unsigned by petitioner’s testimony represented the intent of the parties under that agreement the parties intended that due to our ultimate holding in this case it is unnecessary for us to consider what portion if any of petitioner’s income from empire was received due to his position as an officer petitioner would be an employee we recognize that empire’s supervision of the specifics of petitioner’s daily work was minimal this however results from the professional nature of petitioner’s work as we noted in 25_tc_1296 the methods by which professional men work are prescribed by the techniques and standards of their professions no layman should dictate to a lawyer how to try a case or toa doctor how to diagnose a disease therefore the control of an employer over the manner in which professional employees shall conduct the duties of their positions must necessarily be more tenuous and general than the control_over nonprofessional employees yet despite this absence of direct control_over the manner in which professional men shall conduct their professional activities it cannot be doubted that many professional men are employees we also recognize that petitioner’s daily work life under his association with empire may not have differed significantly from that when he was working as a sole_proprietor ona daily basis this may have been true but it ignores the fact that petitioner’s relationship with former customers was fundamentally altered albeit perhaps formally moreover by joining empire petitioner chose the benefits of working for a corporation and he cannot when that form seems disadvantageous disavow the corporate structure see 319_us_436 on balance considering the record and weighing all of the factors we conclude that petitioner was a common_law_employee and not an independent_contractor since petitioner was not an independent_contractor he therefore could not be a statutory_employee see sec_3121 lickiss v commissioner tcmemo_1994_103 respondent also determined penalties for negligence under sec_6662 for the years in issue sec_6662 provides that if the section applies there is imposed a penalty in an amount equal to percent of the portion of the underpayment the penalty applies inter alia to an underpayment due to negligence or disregard of the rules or regulations see sec_6662 b the term disregard includes any careless reckless or intentional disregard sec c negligence includes any failure to make a reasonable attempt to comply id we do not understand respondent’s argument that petitioner’s conduct falls within the disregard ambit of sec_6662 b we focus therefore on whether petitioner’s actions constituted negligence a good_faith reliance on advice from a qualified accountant can be a defense to the accuracy-related_penalty for negligence in certain circumstances see 111_tc_215 petitioner must establish that the adviser was qualified that he supplied all relevant information and that he relied on the advice in good_faith id these requirements are satisfied here reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent with respect to the deficiencies and for petitioner with respect to the penalties under sec_6662 a
